Citation Nr: 1310592	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-42 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from June 1987 to August 1987 and December 2003 to March 2005, to include a period of duty in support of Iraqi Freedom in Iraq and Kuwait from February 2004 to February 2005.  He is the recipient of the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Board observes that the issue on appeal was previously characterized as an application to reopen a claim of entitlement to service connection for tinnitus.  In this regard, such claim was previously denied in a January 2007 rating decision.   However, in connection with his August 2009 claim, the Veteran's receipt of the Combat Action Badge was confirmed based on service department records dated in January 2006.  

VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i) (2012).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  

As records confirming the Veteran's receipt of the Combat Action Badge were in existence at the time of the January 2007 rating decision and demonstrated exposure to acoustic trauma coincident with such combat service, the Board finds that they are relevant to the instant claim.  Therefore, the newly received service department records fall within the scope of 38 C.F.R. § 3.156(c) and, as such, the Veteran's claim will be reviewed on a de novo basis.  Therefore, the issue has been characterized as shown on the first page of the decision.

A review of the Virtual VA electronic records storage system does not reflect any additional, pertinent documents that are not associated with the paper claims folder.


FINDINGS OF FACT

1.  The nature of the Veteran's duties in service is consistent with acoustic trauma and current tinnitus is demonstrated.  

2.  There is an approximate balance of the positive and negative evidence as to whether tinnitus is related to service.  


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to service connection for tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.   

The Board has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The Board notes that United States Court of Appeals for the Federal Circuit recently clarified that the law providing for awards of service connection based on continuity of symptomatology only pertains to "chronic" diseases listed under 38 C.F.R. § 3.309(a), which does not include tinnitus.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  With respect to tinnitus, the Court has specifically found that this is a disorder capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
	
The Veteran asserts that he is entitled to service connection for tinnitus based on exposure to combat noise during service or, in the alternative, as secondary to bilateral hearing loss.  The Veteran was awarded the Combat Action Badge based on his service in Iraq, and VA has conceded in-service exposure to acoustic trauma coincident with such service, to include by way of that portion of the March 2010 rating decision that granted service connection for bilateral hearing loss. 

Service treatment reports do not reflect tinnitus, and the Veteran denied having ringing of the ears at that time or during his deployment on a Post Deployment Health Assessment completed in February 2005.  However, shortly thereafter in his original claim for VA compensation filed in March 2006, the Veteran reported having constant noise in his ears since exposure to high levels of combat noise in service.  

At a February 2010 VA examination, the Veteran reported constant bilateral moderate hissing that he attributed to noise exposure, and he stated that he first noticed the hissing during service.  The VA examiner, noting the post-deployment health assessment in which the Veteran denied having tinnitus at that time or during his deployment, opined that due to the Veteran's "contradictory statements," there was not enough evidence to support the claim that tinnitus was related to military service.

The Veteran's representative in a March 2010 statement found fault with the fact that the February 2010 VA examination did not include an opinion as to the association between the service-connected hearing loss and tinnitus.  The representative also found that the fact that service connection was granted for bilateral hearing loss added to the credibility of the Veteran's assertion that that his tinnitus was related to service because "an associated hearing loss is usually present" with tinnitus as set forth in the Merck Manual, Sec. 7, Ch. 82 "Approach to the Patient with Ear Problems."  The representative argued that "tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise induced hearing loss."  In this regard, reference was made to Merck Manual, Sec. 7, Ch. 85, "Inner Ear" which was said to note that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."

To address the argument referenced above, the audiologist who conducted the examination in February 2010 was asked to opine as to whether the Veteran's tinnitus was etiologically related to his service-connected bilateral hearing loss.  His response in a September 2010 addendum was as follows: 

Hearing loss can exist without tinnitus, tinnitus can exist without hearing loss or they can both exist together.  One does not cause the other, but they may be caused by the same thing.  My opinion that [the Veteran's] hearing loss is as likely as not related to his military service but his tinnitus is not has not changed.  I do not believe that his tinnitus is related to or caused by the [V]eteran's service-connected hearing loss.  

In the October 2010 substantive appeal, it was contended that the Veteran's tinnitus cannot be dissociated from his in-service noise exposure and that consideration should also be given to whether tinnitus was a symptom associated with the service- connected bilateral hearing loss.  Reference was again made to the Merck Manual provisions set forth above as supporting evidence.  In addition, it was argued that Harrisons Principles of Internal Medicine 182 (Denis L. Kasper et. al. eds. 16th ed. 2005) supported the conclusion that it was at least as likely as not that the Veteran's tinnitus was the result of the same etiology as the service-connected hearing loss; namely, in-service acoustic trauma.  

In light of the arguments presented on behalf of the Veteran and the fact that the VA opinions of record did not specifically address the medical treatise references submitted in support of the Veteran's claim; the fact that exposure to acoustic trauma in service has been demonstrated; and the fact that bilateral hearing loss has been attributed to such in-service acoustic trauma given the grant of service connection for such disability, the Board found that a VHA opinion as provided by 38 C.F.R. § 20.901 was necessary.  The requested opinion was completed in March 2013, and the conclusion was, in part, that it was at least as likely as not that the Veteran's tinnitus was related to in-service acoustic trauma.  In this regard, the VHA examiner noted, in part, that tinnitus onset during 2005 was possible.

From the above, the Board is presented with both negative and positive medical evidence in this case.  Given the fact that the Veteran is competent to report that he has had tinnitus since service and the proximity in time after separation from service that he first made such a report, as well as the conceded in-service acoustic trauma, the Board finds after reviewing the totality of the evidence that the positive evidence is in a state of equipoise with the negative evidence on the question of whether the Veteran has tinnitus a result of service.  Accordingly, the Board resolves all doubt in favor of the Veteran and finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 Gilbert, supra.


ORDER

Service connection for tinnitus is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


